Case 21-50317-JTD   Doc 7-4   Filed 05/21/21   Page 1 of 29




                    EXHIBIT 4
                Case 21-50317-JTD       Doc 7-4       Filed 05/21/21   Page 2 of 29
                                                                                 Execution Version


                                   AMENDMENT NO. 3 TO
                                   CREDIT AGREEMENT

        THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), effective
as of October 23, 2020 (this “Amendment”), is among CarbonLite Holdings, LLC (the
“Borrower”), certain Subsidiaries of the Borrower as guarantors (the “Guarantors” and, with the
Borrower, the “Loan Parties”), the financial institutions party hereto as “Tranche A Lenders”, as
identified on the signature pages hereto (the “Tranche A Lenders”), the financial institutions party
hereto as “Tranche B Lenders”, as identified on the signature pages hereto (the “Tranche B
Lenders” and, collectively with the Tranche A Lenders, the “Lenders”), Orion Energy Partners
Investment Agent, LLC, as Administrative Agent (“Administrative Agent”) and Orion Energy
Partners Investment Agent, LLC, as Collateral Agent (“Collateral Agent”) and relates to that
certain Credit Agreement, dated as of August 2, 2019 (as amended by that certain Amendment No.
1 to Credit Agreement and Waiver, dated March 30, 2020 and Amendment No. 2 to Credit
Agreement, dated September 9, 2020, and as further amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing Credit Agreement”)
among the Borrower, the Guarantors, the Lenders, Administrative Agent, Collateral Agent and the
other persons party thereto.

                                       WITNESSETH

       WHEREAS, pursuant to this Amendment, the Borrower has requested, and the
Administrative Agent and Lenders have agreed, subject to the terms and conditions of this
Amendment, to amend the Existing Credit Agreement on the Amendment No. 3 Effective Date (as
defined below), as specified in Section 2 below.

        NOW, THEREFORE, in consideration of the premises contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

       Section 1.   Definitions. Unless otherwise defined in this Amendment, each capitalized
term used in this Amendment has the meaning assigned to such term in the Amended Credit
Agreement.

        Section 2.     Amendments to the Existing Credit Agreement. Effective as of the
Amendment No. 3 Effective Date, each of the Administrative Agent, the Lenders and the Borrower
hereby consents to the following amendments to the Existing Credit Agreement, to be effective on
and as of the Amendment No. 3 Effective Date (the Existing Credit Agreement as amended by the
amendments in this Section 2, the “Amended Credit Agreement”):

                (a)    Section 1.01 of the Existing Credit Agreement is hereby amended by adding
        the following definitions in appropriate alphabetical order:

                       “Qualified PinnPack Sale” means a direct or indirect sale of the Pinnpack
                       Facility in accordance with and upon terms approved in writing by the
                       Administrative Agent (in its sole and absolute discretion), including,
                       without limitation, as to process, valuation, amount and form of

                                                  1
US-DOCS\118291328.12
                Case 21-50317-JTD       Doc 7-4       Filed 05/21/21    Page 3 of 29




                       consideration and application of sale proceeds; provided that, without
                       limiting the generality of the foregoing, the Administrative Agent shall not
                       be required to consider or approve any proposed sale of the Pinnpack
                       Facility that yields proceeds (net of any fees, expenses and amounts
                       proposed to be retained by the Loan Parties) of less than $25,000,000.00.
              (b)    Section 1.01 of the Existing Credit Agreement is hereby amended by
        amending and restating the following definitions:

                        “Interest Rate” means, individually or collectively as the context may
                       require (i) with respect to any Tranche A Loans, 14.85% per annum and (ii)
                       with respect to any Tranche B Loans, 10.00% per annum, as applicable.

                       “Tranche B Maturity Date” means October 30, 2021.

                (c)    Section 2.05(a)(ii) to the Credit Agreement is hereby amended by adding
        the following to the end of such section:

                       Without limiting the requirements to make mandatory prepayments in
                       accordance with Section 2.05(b), the Borrower shall not optionally prepay
                       any Tranche B Loan if any Tranche A Obligations remain outstanding, and
                       to the extent any Tranche B Lender receives an optional prepayment
                       pursuant to this Section 2.05(a)(ii) while any Tranche A Obligation remains
                       outstanding, such Tranche B Lender shall promptly turn over any such
                       payment to the Administrative Agent to be applied in accordance with
                       Section 7.02.

                (d)    Section 2.05(b)(iii) to the Credit Agreement is hereby amended and restated
        as follows:

                       (iii) Disposition of Assets. Without limiting the obligation of the Borrower
                       to obtain the consent of the Administrative Agent to any Disposition not
                       otherwise permitted hereunder, in the event that the Net Available Amount
                       of any such Disposition by the Borrower Group Members shall exceed
                       $1,500,000 per individual event or $3,500,000 in the aggregate per calendar
                       year for all such Dispositions (in the case of the Non-Guarantor
                       Subsidiaries, solely to the extent the proceeds thereof have been distributed
                       to the Loan Parties), then the Borrower shall offer to prepay the Loans
                       ratably in an amount equal to 100% of the Net Available Amount of the
                       Disposition on the Quarterly Payment Date immediately following receipt
                       by the Borrower of the relevant proceeds (or, with respect to the proceeds
                       of any Qualified PinnPack Sale, immediately upon the occurrence of such
                       Qualified PinnPack Sale). Notwithstanding the foregoing, the Borrower
                       shall not be required to prepay the Loans pursuant to this Section 2.05(b)(iii)
                       to the extent that the Borrower reinvests the Net Available Amount (or any
                       portion thereof) of any such Disposition in substantially similar assets that
                       are necessary or useful for the Business pursuant to a transaction not
                       prohibited hereunder and such Net Available Amount is so reinvested within

                                                  5
US-DOCS\118291328.12
                Case 21-50317-JTD       Doc 7-4       Filed 05/21/21    Page 4 of 29




                       one hundred eighty (180) days (or been made the subject of a firm purchase
                       order placed within such time period) of such Disposition, and any
                       uninvested portion of such Net Available Amount shall promptly thereafter
                       be applied to prepayments as contemplated by this Section 2.05(b)(iii);
                       provided that, the Borrower shall not be permitted to reinvest the proceeds
                       of any Qualified PinnPack Sale in any other Investment without the prior
                       written consent of the Administrative Agent. Any such offer to prepay shall
                       be made pursuant to a written notice sent to the Administrative Agent and
                       the Lenders describing in reasonable detail the event giving rise to the
                       obligation under this Section 2.05(b)(iii) to make such offer (each such offer
                       to prepay referred to in this Section 2.05(b)(iii) a “Disposition Proceeds
                       Prepayment Offer”).

                (e)    Section 2.05(c)(i) to the Credit Agreement is hereby amended and restated
        as follows:

                              (A)     Any partial prepayments of the Loans pursuant to Section
                       2.05(b)(iii) (solely to the extent relating to a Qualified PinnPack Sale),
                       Section 2.05(b)(vi) or Section 2.05(b)(vii) shall be applied (1) first, on a
                       pro rata basis to the Tranche B Obligations of each Tranche B Lender and
                       (2) second, on a pro rata basis to the Tranche A Obligations of each Lender
                       or as otherwise directed by the Administrative Agent.

                              (B)    Any partial prepayments of the Loans pursuant to any other
                       provision of this Agreement shall be applied (1) first, on a pro rata basis
                       to the Tranche A Obligations of each Tranche A Lender and (2) second, on
                       a pro rata basis to the Tranche B Obligations of each Tranche B Lender.

                (f)    Section 2.05(c)(ii) to the Credit Agreement is hereby amended and restated
        as follows:

                              (ii)     Each prepayment of Loans shall be accompanied by
                       payment of all accrued interest on the amount prepaid, any additional
                       amounts required pursuant to Section 2.09 and (A) in the case of the
                       Tranche A Loans, the Tranche A Prepayment Premium in the case of any
                       prepayment of Tranche A Loans from the Closing Date through the third
                       anniversary thereof pursuant to (x) Sections 2.05(a), 2.05(b)(i), (ii) and (iv)
                       or (y) Section 2.05(b)(iii) (in respect of (1) a Qualified Pinnpack Sale, and
                       (2) in respect of any other Disposition, if the applicable unpermitted
                       Dispositions yield a Net Available Amount to the Borrower exceeding
                       $1,000,000 per individual event or $2,000,000 in the aggregate per
                       calendar year for all such Dispositions) and (B) in the case of any Tranche
                       B Loans, the Tranche B Minimum Return in the case of any repayment or
                       prepayment of Tranche B Loans after the date that is forty five (45) days
                       after the Amendment No. 2 Effective Date pursuant to (x) Sections
                       2.05(b)(i), (ii), (iv) and (vi) or (y) Section 2.05(b)(iii) (in respect of (1) a
                       Qualified Pinnpack Sale, and (2) in respect of any other Disposition, if the

                                                  5
US-DOCS\118291328.12
                Case 21-50317-JTD      Doc 7-4       Filed 05/21/21   Page 5 of 29




                       applicable unpermitted Dispositions yield a Net Available Amount to the
                       Borrower exceeding $1,000,000 per individual event or $2,000,000 in the
                       aggregate per calendar year for all such Dispositions); provided that no
                       Tranche A Prepayment Premium shall be due in respect of any prepayment
                       under Section 2.05(b)(iii) in respect of any Disposition that was not
                       permitted hereunder and was subsequently consented to by the
                       Administrative Agent.

               (g)     Section 2.07(e) to the Credit Agreement is hereby amended and restated as
        follows:

                       (e) Payment in Kind. On each Quarterly Payment Date, the Borrower shall
                       pay all of the accrued interest on each Loan at the Interest Rate in full in
                       cash; provided that the Borrower may, in its sole discretion by sending
                       written notice to the Administrative Agent no later than the applicable
                       Quarterly Payment Date, without penalty, pay a portion of the accrued
                       interest due and payable on each Tranche A Loan equal to up to 4.85% per
                       annum of the outstanding principal amount of any such Tranche A Loans
                       (including any Accrued Interest previously added to principal on a prior
                       Quarterly Payment Date) in kind. The aggregate outstanding principal
                       amount of the Tranche A Loans shall be automatically increased on each
                       such Quarterly Payment Date by the amount of such interest paid in kind
                       (and such increased principal shall bear interest at a rate per annum equal
                       to the Interest Rate).

               (h)     Section 5.21(f) of the Credit Agreement is hereby amended and restated as
        follows:

                       (f)   Provided that the Tranche B Loan then remains outstanding, he
                       Borrower shall, to the extent requested by the Administrative Agent (in its
                       sole and absolute discretion), use its commercially reasonable efforts to
                       consummate a Qualified PinnPack Sale
               (i)    Section 5.21(h) of the Credit Agreement is hereby amended and restated as
        follows: “[Reserved]”

               (j)    Section 5.21(i) of the Credit Agreement is hereby amended and restated as
        follows: “[Reserved]”

                 (k)    The words “…the Administrative Agent shall by notice to the Borrower…”
        in the last paragraph of Section 7.01 are hereby replaced with “…the Administrative Agent
        may, at its sole discretion, following written notice to the Borrower…”

              (l)      The Credit Agreement is hereby amended by amending and replacing
        Annex III to the Credit Agreement with the annex attached hereto as Exhibit A.

       Section 3.    Prepayment of Tranche B Obligations. On or prior to October 26th, 2020,
the Borrower shall make a prepayment of Tranche B Loans in an amount equal to $15,560.42.

                                                 5
US-DOCS\118291328.12
                Case 21-50317-JTD        Doc 7-4       Filed 05/21/21   Page 6 of 29




        Section 4.  Effectiveness of Amendment. This Amendment shall become effective on
the date (the “Amendment No. 3 Effective Date”) on which each of the following conditions is
satisfied:

                  (a)      This Amendment shall have been executed by each of (i) the
        Administrative Agent, (ii) the Lenders and (iii) the Borrower, and the Administrative Agent
        shall have received counterparts hereof which, when taken together, bear the signatures of
        each of the other parties hereto.

                   (b)       (i) The Administrative Agent shall have received an executed
        participation agreement, in the form attached hereto as Exhibit B (the “Participation
        Agreement”), duly executed by all of the Tranche B Lenders and the Participant party
        thereto and (ii) the Tranche B Lenders shall have received, or shall receive concurrently
        with the Amendment No. 3 Effective Date, funds in an amount equal to the aggregate
        Purchase Price (as defined in the Participation Agreement).

                   (c)  No Default or Event of Default shall have occurred and be continuing
        as of the Amendment No. 3 Effective Date.

                   (d)     The representations and warranties of the Loan Parties contained in the
        Amended Credit Agreement and the representations and warranties of the Loan Parties
        contained in Section 6 hereof shall be true and correct in all material respects (except where
        already qualified by materiality or Material Adverse Effect, in which case, in all respects)
        on and as of the Amendment No. 3 Effective Date (unless stated to relate solely to an earlier
        date, in which case such representations and warranties were true and correct as of such
        earlier date).

                  (e)      The Administrative Agent, the Lenders and their counsel shall have been
        paid or reimbursed by the Borrower for all reasonable and documented out-of-pocket
        expenses associated with the preparation, negotiation and execution of this Amendment
        and the Participation Agreement.

For the avoidance of doubt, the amendments specified in Section 2 shall become effective only
after (1) the occurrence of the Amendment No. 3 Effective Date and (2) the consummation of the
purchase transactions pursuant to the Participation Agreement.

         Section 5.     Ratification of Obligations. Each of the Borrower and Guarantors each
hereby (a) ratifies and confirms all of their respective Obligations under the Amended Credit
Agreement and the other Financing Documents related thereto, (b) affirms that, after giving effect
to this Amendment, all of its pledges, grants of security interests and Liens and other obligations
under the Security Documents are reaffirmed and remain in full force and effect on a continuous
basis, (c) reaffirms each Lien granted by it to the Collateral Agent and (d) acknowledges and agrees
that the grants of security interests and Liens by it contained in the Security Documents are, and
shall remain, in full force and effect on and after the Amendment No. 3 Effective Date.




                                                   5
US-DOCS\118291328.12
                Case 21-50317-JTD         Doc 7-4       Filed 05/21/21    Page 7 of 29




        Section 6.    Representations and Warranties. In order to induce each other party hereto
to enter into this Amendment, each Loan Party represents and warrants to each other party hereto
as follows:

                   (a)      Each Loan Party has full corporate, limited liability company or other
        organizational powers, authority and legal right to enter into, deliver and perform its
        respective obligations under the Amendment to consummate each of the transactions
        contemplated herein and therein, and has taken all necessary corporate, limited liability
        company or other organizational action to authorize the execution, delivery and
        performance by it of the Amendment. The Amendment has been duly executed and
        delivered by such Loan Party and is in full force and effect and constitutes a legal, valid
        and binding obligation of such Loan Party, enforceable against such Loan Party in
        accordance with its respective terms, except as enforcement may be limited (i) by
        Bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or other
        similar laws affecting creditors’ rights generally, (ii) by general principles of equity
        (regardless of whether such enforceability is considered in a proceeding in equity or at law)
        and (iii) by implied covenants of good faith and fair dealing.

                    (b)      The execution, delivery and performance by each Loan Party of this
        Amendment and all other documents and instruments to be executed and delivered
        hereunder by it, as well as the consummation of the transactions contemplated herein and
        therein, do not and will not (i) conflict with the Organizational Documents of such Loan
        Party, (ii) conflict with or result in a breach of, or constitute a default under, any indenture,
        loan agreement, mortgage, deed of trust or other material instrument or agreement to which
        such Loan Party (and, as of the Amendment No. 3 Effective Date, any Non-Guarantor
        Subsidiary) is a party or by which it is bound or to which such Loan Party’s (and, as of the
        Amendment No. 3 Effective Date, any Non-Guarantor Subsidiary’s) property or assets are
        subject, (iii) conflict with or result in a breach of, or constitute a default under, in any
        material respect, any Applicable Law or (iv) with respect to each Loan Party (and, as of
        the Amendment No. 3 Effective Date, each Non-Guarantor Subsidiary), result in the
        creation or imposition of any Lien (other than a Permitted Lien) upon any of such Borrower
        Group Member’s property or the Collateral.

                  (c)     Each Loan Party (and, as of the Amendment No. 3 Effective Date, each
        Non-Guarantor Subsidiary) has obtained all material Authorizations required under any
        Applicable Law to be issued to, assigned to, or otherwise assumed by, such Borrower
        Group Member and necessary for (i) the Business or (ii) the execution, delivery and
        performance by each Loan Party of this Amendment other than, in each case,
        Authorizations that are not currently necessary and are obtainable in the ordinary course of
        business.

                (d)     Each Loan Party (and, as of the Amendment No. 3 Effective Date, each
        Non-Guarantor Subsidiary) is in material compliance with each Authorization by a
        Governmental Authority currently in effect.

                    (e)     As of the Amendment No. 3 Effective Date, the conditions precedent
        set forth in Section 4 above have been satisfied.

                                                    5
US-DOCS\118291328.12
                Case 21-50317-JTD        Doc 7-4       Filed 05/21/21    Page 8 of 29




     Section 7. Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT (INCLUDING ANY
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

        Section 8.     Miscellaneous.

                  (a)      On and after the Amendment No. 3 Effective Date, each reference in the
        Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
        import, referring to the Amended Credit Agreement, and each reference in each other
        Financing Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
        import referring to the Amended Credit Agreement, shall mean and be a reference to the
        Amended Credit Agreement as amended or otherwise modified by this Amendment. This
        Amendment shall constitute a Financing Document for purposes of the Amended Credit
        Agreement.

                  (b)     The execution, delivery and effectiveness of this Amendment shall not
        operate as a waiver of any default of the Borrower or any right, power or remedy of the
        Administrative Agent or the Lenders under any of the Financing Documents, nor constitute
        a waiver of any provision of any of the Financing Documents.

        Section 9.    Participations.     Notwithstanding anything to the contrary in this
Amendment or the Amended Credit Agreement, the Borrower hereby (a) consents to the sale of
participations contemplated by the Participation Agreement and (b) acknowledges and agrees that
the Participation Agreement and the transactions contemplated thereby are transactions
contemplated by the Financing Documents.

        Section 10.   Severability. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or invalidate the remainder
of this Amendment and the effect thereof shall be confined to the provisions so held to be invalid.

        Section 11.   Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and the Borrower and their respective
successors and permitted assigns.

        Section 12.    Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by facsimile or other
electronic transmission, i.e. a “pdf” or a “tif”), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this Amendment signed
by all parties shall be lodged with the Borrower and the Administrative Agent. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Amendment shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of which shall be of the


                                                   5
US-DOCS\118291328.12
                Case 21-50317-JTD       Doc 7-4       Filed 05/21/21   Page 9 of 29




same legal effect, validity or enforceability as a manually executed signature or the use of a paper-
based recordkeeping system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

       Section 13.   Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of this Amendment or
any other Financing Document.

       Section 14.     Integration. This Amendment represents the agreement of the Borrower,
the Administrative Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Borrower, any Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to herein.


                                     [Signature Pages Follow]




                                                  5
US-DOCS\118291328.12
Case 21-50317-JTD   Doc 7-4   Filed 05/21/21   Page 10 of 29
Case 21-50317-JTD   Doc 7-4   Filed 05/21/21   Page 11 of 29
Case 21-50317-JTD     Doc 7-4      Filed 05/21/21      Page 12 of 29




                             ORION ENERGY PARTNERS INVESTMENT
                             AGENT, LLC,
                             as Administrative Agent and Collateral Agent


                             By: _______________________________
                                  Name: Gerrit Nicholas
                                  Title: Managing Partner


                             ORION ENERGY CREDIT OPPORTUNITIES
                             FUND II, L.P.,
                             as a Lender

                             By: Orion Energy Credit Opportunities Fund II GP,
                             L.P.
                             Its: General Partner

                             By: Orion Energy Credit Opportunities Fund II
                             Holdings, LLC
                             Its: General Partner


                             By: _______________________________________
                                 Name: Gerrit Nicholas
                                 Title: Managing Partner


                             ORION ENERGY CREDIT OPPORTUNITIES
                             FUND II PV, L.P.,
                             as a Lender

                             By: Orion Energy Credit Opportunities Fund II GP,
                             L.P.
                             Its: General Partner

                             By: Orion Energy Credit Opportunities Fund II
                             Holdings, LLC
                             Its: General Partner


                             By: _______________________________________
                                 Name: Gerrit Nicholas
                                 Title: Managing Partner




         [CarbonLite – Amendment No. 3 to Credit Agreement]
Case 21-50317-JTD     Doc 7-4      Filed 05/21/21      Page 13 of 29




                             ORION ENERGY CREDIT OPPORTUNITIES
                             FUND II GPFA, L.P.,
                             as a Lender

                             By: Orion Energy Credit Opportunities Fund II GP,
                             L.P.
                             Its: General Partner

                             By: Orion Energy Credit Opportunities Fund II
                             Holdings, LLC
                             Its: General Partner


                             By: _______________________________________
                                 Name: Gerrit Nicholas
                                 Title: Managing Partner


                             ORION ENERGY CREDIT OPPORTUNITIES
                             CARBONLITE CO-INVEST, L.P.,
                             as a Lender

                             By: Orion Energy Credit Opportunities Fund II GP,
                             L.P.
                             Its: General Partner

                             By: Orion Energy Credit Opportunities Fund II
                             Holdings, LLC
                             Its: General Partner


                             By: _______________________________________
                                 Name: Gerrit Nicholas
                                 Title: Managing Partner




         [CarbonLite – Amendment No. 3 to Credit Agreement]
               Case 21-50317-JTD      Doc 7-4     Filed 05/21/21     Page 14 of 29




                                   EXHIBIT A
                       AMENDMENT NO. 3 TO CREDIT AGREEMENT


                                       ANNEX III
                                           TO
                                   CREDIT AGREEMENT


                                 Tranche B Minimum Return


As used herein and in the Credit Agreement, the “Tranche B Minimum Return” as of any date
shall mean the following:

        Condition and Milestone                                    Minimum Return amount
                                                                   in respect of Tranche B
                                                                   Loans
 1.     The date that the Tranche B Obligations are repaid in      $1,000,000
        full in cash.




US-DOCS\118291328.12
               Case 21-50317-JTD   Doc 7-4   Filed 05/21/21   Page 15 of 29




                                   EXHIBIT B
                       AMENDMENT NO. 3 TO CREDIT AGREEMENT


                            Form of Participation Agreement

                                     [See attached.]




US-DOCS\118291328.12
                 Case 21-50317-JTD       Doc 7-4        Filed 05/21/21    Page 16 of 29




                     PARTICIPATION AGREEMENT FOR PAR/NEAR PAR TRADES
                                       ______________
                                  TRANSACTION SPECIFIC TERMS
THIS PARTICIPATION AGREEMENT FOR PAR/NEAR PAR TRADES is dated as of the Agreement Date
and entered into by and between Seller and Buyer to govern the purchase and sale of the Participation in
the Loans, the Commitments (if any) and the other Transferred Rights, in accordance with the terms,
conditions and agreements set forth in the LSTA Standard Terms and Conditions for Participations for
Par/Near Par Trades, published as of March 16, 2020 (the “Standard Terms”). The Standard Terms and
(if applicable) the Collateral Annex are incorporated herein by reference without any modification
whatsoever except as otherwise agreed herein by the Parties and as specifically supplemented and
modified by the terms and elections set forth in the Transaction Summary and Sections A through H below.
The Standard Terms, the Collateral Annex (if applicable) and the Transaction Specific Terms together
constitute a single integrated Participation Agreement for Par/Near Par Trades governing the Transaction.
With respect to the Transaction, the Parties agree to be bound by the Standard Terms and the Transaction
Specific Terms set forth herein.
                                       TRANSACTION SUMMARY

       Trade Date:                          October 23, 2020
       Agreement Date:                      October 23, 2020
       Seller:                              Each of Orion Energy Credit Opportunities Fund II,
                                            L.P. (“OEFII LP”), Orion Energy Credit Opportunities
                                            Fund II PV, L.P. (“OEFII PV”) and Orion Energy Credit
                                            Opportunities Fund II GPFA, L.P. (“OEFII GPFA”)
       Buyer:                               LF Investment Holdings LLC
       Credit Agreement:                    Credit Agreement, dated as of August 2, 2019,
                                            among CarbonLite Holdings, LLC, certain
                                            Subsidiaries of the Borrower as guarantors, the
                                            financial institutions party thereto as “Tranche A
                                            Lenders” and “Tranche B Lenders” from time to
                                            time, Orion Energy Partners Investment Agent,
                                            LLC, as Administrative Agent and Collateral
                                            Agent, as amended by that certain Amendment
                                            No. 1 to Credit Agreement and Waiver, dated
                                            March 30, 2020, Amendment No. 2 to Credit
                                            Agreement, dated September 9, 2020 and
                                            Amendment No. 3 to Credit Agreement, dated
                                            October 23, 2020
       Borrower:                            CarbonLite Holdings, LLC
       Purchase Amount:                     See Confirmation below
       Tranche(s):                          Tranche B
       Delivery of Credit Documents:        Yes             No 
       Netting Arrangements:                Yes             No 
       Set-Off Applicable:                  Yes             No 
       Collateral Annex Applicable:         Yes             No 
       Elevation:                           Yes             No 




                                                    1
US-DOCS\118313894.15
              Case 21-50317-JTD            Doc 7-4         Filed 05/21/21     Page 17 of 29




                                         TRANSACTION SUMMARY

       Each of OEFII LP, OEFII PV and OEFII GPFA shall be the “Seller” with respect to the applicable
       Purchase Amounts set forth on the Confirmation below. All references herein and in the Standard
       Terms to the “Seller” shall be deemed to refer to, collectively, OEFII LP, OEFII PV and OEFII
       GPFA.


A.      DEFINITIONS

Capitalized terms used in this Agreement shall have the respective meanings ascribed thereto in Section 1
of the Standard Terms, as supplemented by Section A of the Transaction Specific Terms and as otherwise
may be provided in other provisions of this Agreement. Terms defined in the Credit Agreement and not
otherwise defined in this Agreement shall have the same meanings in this Agreement as in the Credit
Agreement. Except as otherwise expressly set forth herein, each reference herein to “the Agreement,” “this
Agreement,” “herein,” “hereunder” or “hereof” shall be deemed a reference to this Agreement. If there is
any inconsistency between the Transaction Specific Terms and the Standard Terms, the Transaction
Specific Terms shall govern and control.

In this Agreement:

“Agent” means Orion Energy Partners Investment Agent, LLC, in its separate capacities as Administrative
Agent and Collateral Agent.

“Assignment” means the Assignment and Assumption that is in the form specified in the Credit Agreement
for an assignment of the Loans and Commitments (if any) and any Elevation Required Consents to such
assignment.

“Buyer Purchase Price” select one:
     not applicable.
     means the purchase price payable by Buyer to Original Buyer pursuant to the Netting Letter (this
    applies if there are three (3) parties involved in the netting arrangement).
     means the purchase price payable by Buyer to Penultimate Buyer pursuant to the Netting Letter
    (this applies if there are four (4) or more parties involved in the netting arrangement).

“Collateral Annex” means the Collateral Annex to the Participation Agreement for Par/Near Par Trades
published by the LSTA as of March 16, 2020.

“Commitments” select one:
    none.
    means Tranche B Commitments in the principal amount of $__________.

“Elevation Transfer Fee” means N/A.

“Netting Letter” select one:
    not applicable.
    means that certain Multilateral Netting Agreement in the form currently published by the LSTA dated
   on or as of the Agreement Date among Seller, Buyer [and] [,] Original Buyer [, Penultimate Buyer] and
   [describe any other parties to the Netting Letter]].

“Original Buyer” select one:
     not applicable.
     means [specify original buyer in the netting arrangement].

“Participation” means the purchase of the Tranche B Loan, and the sole and exclusive benefit of the
Unconditional Continuing Guaranty of All Tranche B Obligations dated September 9, 2020 executed by



                                                      10
US-DOCS\118313894.15
              Case 21-50317-JTD           Doc 7-4        Filed 05/21/21    Page 18 of 29



Leon Farahnik. Section 2.1(a) of the Standard Terms and Conditions is amended to substitute the phrase
“Tranche B Loans” for the word “Loans”, and to delete the term “Commitments”. There are no Assumed
Obligations of Buyer in connection with the trade evidenced hereby.

“Participation Required Consents” means all consents, acknowledgements and/or notices required by the
Transaction Documents to grant a participation in the Transferred Rights.

“Participation Transfer Fee” means the transfer fee (if any) set forth in Section E.1 payable to Seller in
connection with the assignment by Buyer of all or any portion of the Participation, subject to Section 10.1
of the Standard Terms and Conditions.

“Penultimate Buyer” select one:
    not applicable.
    none (“none” is applicable if there are only three (3) parties involved in the netting arrangement).
    means [_________].

“Seller Purchase Price” select one:
     not applicable.
     means the purchase price payable by Original Buyer to Seller pursuant to the Netting Letter.


B.   SECTIONS 4 (SELLER’S REPRESENTATIONS AND WARRANTIES) AND 5 (BUYER’S
REPRESENTATIONS AND WARRANTIES)

B.1      The representations and warranties in Sections 4.1(h), (j) and (k) are hereby removed and replaced
with the following text: “[Reserved]”.

B.2      The following words are hereby deleted from Section 5.1(d) “; provided, however, that Buyer may
resell the Participation if such resale is in compliance with Section 10”.

B.3      The following words are hereby deleted from Section 5.1(e)(iv) “..and has made investments of a
similar nature” and the following words are deleted from Section 5.1(e)(v): “, except that Buyer has relied
upon Seller’s express representations, warranties, covenants, agreements and indemnities in this
Agreement.”

B.4     The representations and warranties in Sections 5.1(e), (f) and (g) are made with respect to Buyer
and, to Buyer’s actual knowledge, with respect to Buyer’s source of funds for the payment of the Purchase
Price hereunder.

If “Yes” is specified opposite “Delivery of Credit Documents” in the Transaction Summary, Buyer represents
and warrants that it (i) was not a Lender on the Trade Date and (ii) requested copies of the Credit
Documents from Seller on or prior to the Trade Date.

C.     SECTION 6 (INDEMNIFICATION); SECTION 7 (COSTS AND EXPENSES); SECTION 8
(DISTRIBUTIONS; INTEREST AND FEES; PAYMENTS; COMMITMENT REDUCTIONS)

C.1     Sections 6.1, 6.2, 6.3 and 6.4 are hereby deleted.

C.2     Section 7.2 is hereby replaced with the following: “Buyer’s reasonable legal fees and other costs
and expenses relating to the Transaction, shall be borne by Borrower.. Seller’s costs and expenses for
preparing, negotiating, executing and delivering this Agreement and any related documents and




                                                    10
US-DOCS\118313894.15
               Case 21-50317-JTD             Doc 7-4        Filed 05/21/21   Page 19 of 29



consummating the Transaction shall be reimbursed by the Borrower in accordance with the terms of the
Credit Agreement.”

C.3    Sections 7.3, 8.7, and 8.8 are hereby deleted. Buyer shall have no obligation for any portion of
Agent Expenses.

C.4    The reference in Section 8.1(a) to “two (2) Business Days” is hereby replaced with “five (5) Business
Days”.

C.5     Section 8.1(d) is hereby amended by adding the following text at the end of such section: “For the
avoidance of doubt, the amount of the Distribution returned by Buyer pursuant to this Section 8.1(d) shall
not be reduced for any taxes paid by Buyer.”

C.6     Section 8.3 (Wire Instructions).

Buyer’s Wire Instructions:

Bank: Pacific Western Bank (9701 Wilshire Boulevard Suite 101, Beverly Hills CA 90212
ABA No.: 122238200
Acct.:HPC Industries LLC
Acct. No.:1000701654
Ref.: HPC Industries/LF Investment Holdings

Seller’s Wire Instructions:

Bank: JPMorgan Chase Bank, N.A.
ABA No.: 021000021
Acct.: ORION ENERGY PARTNERS INVESTMENT AGENT, LLC
Acct. No.: 700846822
Swift No.: CHASUS33
Ref.: CarbonLITE

D.      SECTION 9 (NOTICES; RECORDS)

Buyer’s Address for Notices and Delivery:

LF Investment Holdings LLC
c/o HPC Industries LLC, 10250 Constellation Boulevard, Suite 2820, Los Angeles CA 90067
Attention: Leon Farahnik
Telephone: (310) 473-7005
Facsimile: (310) 473-9592
Electronic Mail Address: lfarahnik@hpcindustries.com

Seller’s Address for Notices and Delivery:

Orion Energy Partners Investment Agent, LLC
292 Madison Avenue, Suite 2500
New York, NY 10118
Attention: Gerrit Nicholas, Chris Leary and Mark Friedland
Electronic Mail Address: Gerrit@OrionEnergyPartners.com;
        Chris@OrionEnergyPartners.com;
        Mark@OrionEnergyPartners.com;
        Zhao@OrionEnergyPartners.com;
        CarbonLiteDealTeam@orionenergypartners.com




                                                       10
US-DOCS\118313894.15
                Case 21-50317-JTD            Doc 7-4        Filed 05/21/21     Page 20 of 29



E.        SECTION 10 (FURTHER TRANSFERS)

E.1       Sections 10.1 and 10.2 are hereby removed and replaced with the following text: “[Reserved]”.

E.2    Buyer may not sell subparticipations in respect of the Transferred Rights without Seller’s prior
consent.

E.3     Section 10.3 is hereby modified by deleting the following text: “; provided, however, that Seller may
not delegate its obligations under this Agreement without the prior consent of Buyer (which shall not be
unreasonably withheld or delayed)”.

F.        SECTION 11 (VOTING)

F.1       “Voting” select one:

       Buyer shall have voting rights with respect to the Transferred Rights, subject to Section 11.1(a) of
      the Standard Terms and Conditions.

       Buyer shall have no voting rights in respect of the Transferred Rights, subject to Section 11.1(b) of
      the Standard Terms and Conditions, except with respect to any amendment, modification or waiver
      which:
              (i) adversely affects the Buyer; and

              (ii) directly has any of the following affects to the Credit Agreement (defined terms have the
              meaning assigned to such terms in the Credit Agreement):

                    (A) Changes the provisions of any of Sections 2.04(a)(ii), 2.05(a)(ii), 2.05(b)(iii) or
                        2.05(b)(vi) of the Credit Agreement in respect of the Tranche B Loans;

                    (B) changes the order of priority as between Tranche A Obligations and Tranche B
                    Obligations in Sections 2.05(c)(i)1 or 7.02 of the Credit Agreement;

                    (C) reduces any portion or extend the date for the payment, of any principal, interest or
                    fee payable under the Credit Agreement solely in respect of the Tranche B Loans; or

                    (D) extends the Tranche B Maturity Date;

              other than (x) as a result of (1) waiving the applicability of any Post-Default Rate increase in
              the Interest Rate or (2) waiver of a non-payment default or event of default in respect of the
              Tranche B Loans, which in any case, shall not constitute an extension, reduction or
              postponement of any date for payment of principal, interest or fees or (y) any amendment,
              modification or waiver which does not directly affect the sections or agreements specified in
              the foregoing clauses (A), (B) or (C).

          For the avoidance of doubt and notwithstanding anything herein to the contrary, (a) the Agent
          (under and as defined in the Credit Agreement) shall retain the sole right (in its sole discretion) to
          enforce the Credit Agreement and the other Financing Documents (as defined therein), other than
          the Unconditional Continuing Guaranty of Leon Farahnik dated as of September 9, 2020, including
          whether to (or not to) exercise remedies upon or during a default or event of default relating to the
          Tranche B Obligations, and to approve any amendment, modification or waiver of any provision of
          the Credit Agreement or any other Financing Document (as defined therein) other than as expressly
          set forth above and (b) the Buyer shall have no right to direct the Agent to enforce against the
          Unconditional Continuing Guaranty of Leon Farahnik dated as of September 9, 2020.




                                                       10
US-DOCS\118313894.15
               Case 21-50317-JTD            Doc 7-4        Filed 05/21/21       Page 21 of 29




         Without limiting the foregoing:

                  (a)       Buyer may not vote on any plan of reorganization, arrangement, compromise or
         liquidation, file any proof of claim, make other filings and make any arguments and motions that
         are inconsistent in any respect to the position of the Administrative Agent (as defined in the Credit
         Agreement, the “Administrative Agent”);

                (b)     Buyer shall not make a “credit bid” in respect of any Participation owned by the
         Purchaser in any insolvency or liquidation proceeding under the Bankruptcy Code or under the
         Uniform Commercial Code;

                 (c)     Buyer shall turn over any proceeds of Collateral that would be used to repay
         Obligations other than the Tranche B Obligations to the Administrative Agent;

                 (d)      Until the repayment of all Tranche A Obligations in full in cash, whether or not any
         insolvency or liquidation proceeding under the Bankruptcy Code has been commenced against the
         Borrower or any of its subsidiaries, the Administrative Agent shall have the exclusive right to
         enforce rights, exercise remedies (including set-off, recoupment and the right to credit bid their debt
         make determinations regarding the release, disposition, or restrictions with respect to the Collateral
         without any consultation and/or consent of Buyer;

               (e)      Buyer may not object to the application of proceeds as set forth in the Credit
         Agreement; and

                (f)      Buyer may not make any direct claim against the Borrower, its subsidiaries or the
         Administrative Agent.

F.2     For purposes of determining the Majority Holders or Majority Claims Holders pursuant to Section
11.1(a) of the Standard Terms and Conditions:

      the interests or claims held by Seller for its own account shall be counted;

      the interests or claims held by Seller for its own account shall not be counted;

        Not applicable;

     AND

      the interests or claims held by Affiliates of Seller shall be counted.

      the interests or claims held by Affiliates of Seller shall not be counted.

        Not applicable.

G.       SECTION 15 (ELEVATION)

         All of Section 15 in the Standard Terms is removed and replaced with the following text:
         “[Reserved]”.


H.       SECTION 18 (DISCLOSURE)

H.1       Section 18.1(e) is hereby amended and replaced with the following text: “(e) to its respective
Affiliates, and the directors, officers, employees, agents, actual or potential investors, financiers, advisors,
counsel and auditors of such Party and of such Party’s Affiliates or”.



                                                      10
US-DOCS\118313894.15
               Case 21-50317-JTD            Doc 7-4         Filed 05/21/21     Page 22 of 29



I.      SECTION 27 (SUBROGATION; REIMBURSEMENT CLAIMS)

J.      All of Section 27 in the Standard Terms is removed and replaced with the following text:
“[Reserved]”.

K.      SECTION 31 (ADDITIONAL PROVISIONS)

The following additional provisions, including any modifications to existing provisions, apply:

The definition of “Assumed Obligations” in the Standard Terms is modified by adding the text “(in its capacity
as a Tranche B Lender)” immediately after the text “Seller” therein.

The definition of “Lender” in the Standard Terms is modified by replacing the text “lender” therein with
“Tranche B Lender”.

The definition of “Loans” in the Standard Terms is modified by (i) replacing each instance of the text
“Loan(s)” with the text “Tranche B Loan(s)” and (ii) adding the text “on or” immediately prior to the text “after
the Settlement Date” therein.

Buyer represents and warrants to Seller that, as of the Agreement Date, it is not (a) a natural person or (b)
the Borrower or any of its Subsidiaries.

For the avoidance of doubt, as used in the Standard Terms, “Purchase Price” means the “Total Purchase
Price” price set forth in the LSTA Par/Near Par Confirmation relating to the Transaction.

All of Section 6 in the Standard Terms is removed and replaced with the following text: “[Reserved]”.

At any time following the Agreement Date, but solely to the extent an Event of Default (other than an Event
of Default arising by virtue of the failure by Borrower to pay the Tranche B Loan on the Tranche B Maturity
Date) has occurred and is continuing under the Credit Agreement, Seller may, with five (5) Business Days’
prior written notice to Buyer, purchase from Buyer the Participation sold by Seller to Buyer pursuant to this
Agreement. On or prior to the fifth (5th) Business Day after delivery of such written notice, Seller and Buyer
shall enter into an agreement pursuant to which Seller shall purchase, and Buyer shall sell, such
outstanding Participation to Seller, at par, plus accrued and unpaid interest, and the Tranche B Minimum
Return (as defined in the Credit Agreement).




                                                       10
US-DOCS\118313894.15
              Case 21-50317-JTD       Doc 7-4        Filed 05/21/21   Page 23 of 29



IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement by their duly authorized
officers or representatives as of the Agreement Date.
                                                 SELLER

                                            ORION ENERGY CREDIT OPPORTUNITIES FUND II,
                                            L.P.

                                            By: Orion Energy Credit Opportunities Fund II GP, L.P.
                                            Its: General Partner

                                            By: Orion Energy Credit Opportunities Fund II Holdings,
                                            LLC
                                            Its: General Partner


                                            By: __________________________________________
                                                  Name: Gerrit Nicholas
                                                  Title: Managing Partner


                                            ORION ENERGY CREDIT OPPORTUNITIES FUND II
                                            PV, L.P.

                                            By: Orion Energy Credit Opportunities Fund II GP, L.P.
                                            Its: General Partner

                                            By: Orion Energy Credit Opportunities Fund II Holdings,
                                            LLC
                                            Its: General Partner


                                            By: __________________________________________
                                                  Name: Gerrit Nicholas
                                                  Title: Managing Partner




                                            ORION ENERGY CREDIT OPPORTUNITIES FUND II
                                            GPFA, L.P.

                                            By: Orion Energy Credit Opportunities Fund II GP, L.P.
                                            Its: General Partner

                                            By: Orion Energy Credit Opportunities Fund II Holdings,
                                            LLC
                                            Its: General Partner


                                            By: __________________________________________
                                                  Name: Gerrit Nicholas
                                                  Title: Managing Partner



                                            BUYER



                                                10
US-DOCS\118313894.15
              Case 21-50317-JTD   Doc 7-4        Filed 05/21/21   Page 24 of 29



                                       LF INVESTMENT HOLDINGS, LLC




                                       By:
                                             Name:
                                             Title:




                                            10
US-DOCS\118313894.15
                  Case 21-50317-JTD         Doc 7-4       Filed 05/21/21        Page 25 of 29



                                PAR/NEAR PAR TRADE CONFIRMATION
                                          TRANSACTION SUMMARY

        Trade Date:                            October 23, 2020
        Agreement Date:                        October 23, 2020
        Seller:                                Each of Orion Energy Credit Opportunities Fund II,
                                               L.P. (“OEFII LP”), Orion Energy Credit Opportunities
                                               Fund II PV, L.P. (“OEFII PV”) and Orion Energy Credit
                                               Opportunities Fund II GPFA, L.P. (“OEFII GPFA”)
        Buyer:                                 LF Investment Holdings LLC
        Credit Agreement:                      Credit Agreement, dated as of August 2, 2019,
                                               among CarbonLite Holdings, LLC, certain
                                               Subsidiaries of the Borrower as guarantors, the
                                               financial institutions party thereto as “Tranche A
                                               Lenders” and “Tranche B Lenders” from time to
                                               time, Orion Energy Partners Investment Agent,
                                               LLC, as Administrative Agent and Collateral
                                               Agent, as amended by that certain Amendment
                                               No. 1 to Credit Agreement and Waiver, dated
                                               March 30, 2020, Amendment No. 2 to Credit
                                               Agreement, dated September 9, 2020 and
                                               Amendment No. 3 to Credit Agreement, dated
                                               October 23, 2020
        Borrower:                              CarbonLite Holdings, LLC
        Purchase Amount:                       See below
        Each of OEFII LP, OEFII PV and OEFII GPFA shall be the “Seller” with respect to the applicable
        Purchase Amounts set forth on Schedule I. All references herein and in the Standard Terms to the
        “Seller” shall be deemed to refer to, collectively, OEFII LP, OEFII PV and OEFII GPFA.




We are pleased to confirm the following transaction, subject to the Standard Terms and Conditions for
Par/Near Par Trade Confirmations (the “Standard Terms and Conditions”) published by The Loan
Syndications and Trading Association, Inc.® (the “LSTA”) as of June 9, 2017, which Standard Terms and
Conditions are incorporated herein by reference without any modification whatsoever except as otherwise
agreed herein by the parties and specifically set forth in the “Trade Specific Other Terms of Trade” section
below. The parties hereto agree to submit any dispute as to the reasonableness of a buy-in or sell-out price
to binding arbitration in accordance with the LSTA “Rules Governing Arbitration between Loan Traders with
regard to Cover Price for Trades that Do Not Settle by BISO Trigger Date” in existence on the Trade Date,
and to comply with any award or decision issued in connection with such an arbitration proceeding.
Capitalized terms used and not defined in this Confirmation have the respective meanings ascribed thereto
in the Standard Terms and Conditions.


 Trade Date:                       October 23, 2020
 Seller:                           Each Seller noted above  Principal  Agent
 Buyer:                            Buyer noted above  Principal  Agent
                                   If no election is made, “Assignment” applies.


 Form of Purchase:
                                    Assignment
                                    Assignment Only


US-DOCS\118313894.15
              Case 21-50317-JTD           Doc 7-4       Filed 05/21/21     Page 26 of 29
                                                    3

                                   Participation in Tranche B Loan only
                                   Other: _______________
 Purchase              Amount/    
 Type of Debt:
                                  
                         Seller                             Purchase Price

                         Orion       Energy        Credit   $1,940,518.33
                         Opportunities Fund II, L.P.

                         Orion       Energy        Credit   $3,118,308.17
                         Opportunities Fund II PV, L.P.

                         Orion       Energy    Credit       $191,173.50
                         Opportunities Fund II GPFA,
                         L.P.

                         Total Purchase Price               $5,250,000.00




 Purchase Rate:              100% of outstanding Tranche B Obligations (other than (a) any interest that
                             accrued between the date of funding of such Tranche B Obligations through
                             September 30th, 2020, which is being repaid by Borrower to Seller on or
                             around October 26, 2020 and (b) accrued interest from and after October 1,
                             2020 as specified in the definition of “Settled Without Accrued Interest”
                             below)
 Upfront Fee:                 None;  $100,000
                             Payable on:  Settlement Date;  ________ ___, 20__
                             Payable by:  Seller;  Buyer
 Credit Documents             Yes (only applicable if Buyer was not a lender on Trade Date and made
 to be provided by             its request on or prior to Trade Date)
 Seller:
                              No
 Collateral Annex             Yes
 Applicable:
                              No



 Collateral Account           Collateral Account established with Seller
 Institution:
                                  If selected, Collateral Account Segregation:  Yes  No
                              Collateral Account established with a Third-Party Custodian



 Trade Specific               Specify Other Terms:
 Other Terms of Trade:
                             “Settled Without Accrued Interest” shall apply and all Interest and Accruing
                             Fees accrued but unpaid before the Settlement Date shall be for the account
                             of Seller.

US-DOCS\118313894.15
              Case 21-50317-JTD   Doc 7-4       Filed 05/21/21   Page 27 of 29
                                            3




US-DOCS\118313894.15
              Case 21-50317-JTD           Doc 7-4      Filed 05/21/21      Page 28 of 29



Please provide the signature of a duly authorized signatory where indicated below and return this letter to
the following e-mail addresses: Gerrit@OrionEnergyPartners.com; Chris@OrionEnergyPartners.com;
Mark@OrionEnergyPartners.com; Zhao@OrionEnergyPartners.com; and
CarbonLiteDealTeam@orionenergypartners.com.


  SELLER                                                 BUYER

  ORION ENERGY CREDIT OPPORTUNITIES                      LF INVESTMENT HOLDINGS LLC
  FUND II, L.P.
                                                         By:____________________________________
  ORION ENERGY CREDIT OPPORTUNITIES
  FUND II PV, L.P.                                       Name:__________________________________

  ORION ENERGY CREDIT OPPORTUNITIES                      Title: __________________________________
  FUND II GPFA, L.P.
                                                         Date:___________________________________
  By: Orion Energy Credit Opportunities Fund II
  GP, L.P.
  Its: General Partner

  By: Orion Energy Credit Opportunities Fund II
  Holdings, LLC
  Its: General Partner

  By:____________________________________

  Name:__________________________________

  Title: ___________________________________

  Date:____________________________________




US-DOCS\118313894.15
              Case 21-50317-JTD           Doc 7-4      Filed 05/21/21      Page 29 of 29



Please provide the signature of a duly authorized signatory where indicated below and return this letter to
the following e-mail addresses: Gerrit@OrionEnergyPartners.com; Chris@OrionEnergyPartners.com;
Mark@OrionEnergyPartners.com; Zhao@OrionEnergyPartners.com; and
CarbonLiteDealTeam@orionenergypartners.com.


  SELLER                                                 BUYER

  ORION ENERGY CREDIT OPPORTUNITIES                      LF INVESTMENT HOLDINGS LLC
  FUND II, L.P.
                                                         By:____________________________________
  ORION ENERGY CREDIT OPPORTUNITIES
  FUND II PV, L.P.                                       Name:__________________________________

  ORION ENERGY CREDIT OPPORTUNITIES                      Title: __________________________________
  FUND II GPFA, L.P.
                                                         Date:___________________________________
  By: Orion Energy Credit Opportunities Fund II
  GP, L.P.
  Its: General Partner

  By: Orion Energy Credit Opportunities Fund II
  Holdings, LLC
  Its: General Partner

  By:____________________________________

  Name:__________________________________

  Title: ___________________________________

  Date:____________________________________




US-DOCS\118313894.13
US-DOCS\118313894.15
